(d) full restitution of the fees collected from the clients named in the
                  complaint for a total of $17,075.00; (e) participation in and agreement to
                  binding arbitration in any fee dispute matters filed during the
                  probationary period; (f) any new grievance determined to rise to a level
                  warranting discipline will be considered a violation of probation; and (g)
                  any future failure to respond to the State Bar will result in a
                  recommendation that the stayed suspension be imposed. The agreement
                  also provides for a public reprimand upon successful completion of
                  probation and for Datlof to the pay the costs of the disciplinary
                  proceedings (excluding bar counsel and staff salaries).
                               Based on our review of the record, we conclude that the guilty
                  plea agreement should be approved. See SCR 113(1). In determining the
                  appropriate discipline, this court has considered four factors to be
                  weighed: "the duty violated, the lawyer's mental state, the potential or
                  actual injury caused by the lawyer's misconduct, and the existence of
                  aggravating or mitigating factors."    In re Discipline of Lerner, 124 Nev.
1232, 1246, 197 P.3d 1067, 1077 (2008). Considering these factors, we
                  agree that a suspension is appropriate. See ABA Standards for Imposing
                  Lawyer Sanctions, Compendium of Professional Responsibility Rules and
                  Standards,    Standard 4.42 (2015) (indicating that suspension is
                  appropriate for lack of diligence where "lawyer knowingly fails to perform
                  services for a client and causes injury or potential injury to a client" or
                   engages in a pattern of neglect and causes injury or potential injury to a
                  client"); id. Standard 7.2 (indicating that suspension is appropriate for
                  violations of duties owed as a professional where "lawyer knowingly
                  engages in conduct that is a violation of a duty owed as a professional and
                  causes injury or potential injury to a client, the public, or the legal
                  system"). Further, considering the aggravating factors (multiple offenses
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    eo
                and vulnerable victims) and mitigating factors (free and full disclosure
                and cooperative attitude, inexperience in the practice of law, physical
                disability, interim rehabilitation, and remorse) found by the hearing
                panel, we also agree that the suspension should be stayed provided that
                Datlof successfully completes a probationary period.
                            We hereby impose a one-year suspension. The suspension
                shall be stayed subject to Datlof successfully completing a three-year
                probationary period subject to the conditions set forth above. The
                probationary period shall commence upon entry of this order. Datloff
                must comply with all of the conditions in the plea agreement, as outlined
                above, and shall pay the costs of the disciplinary proceedings, excluding
                bar counsel and staff salaries, within 30 days of receipt of the State Bar's
                bill of costs.   See SCR 120. If Datlof successfully completes the
                probationary period, the State Bar shall issue the public reprimand
                attached to the amended conditional guilty plea agreement.
                            It is so ORDERED.


                                                   oga-tc       , C.J.
                                        Hardesty




                                                           Pickering




SUPREME COURT
          OF
      NEVADA
                                                      3
( 0) 194 Th
                 DOUGLAS and SAITTA, JJ., dissenting:
                            We dissent because, having considered the relevant factors, we
                 are not convinced that a stayed suspension is sufficient to protect the
                 public. We therefore would reject the amended conditional guilty plea
                 agreement and remand for further proceedings.



                                                                                       J.
                                                          Dougla
                                                             / '

                                                                                       J.




                 cc: Chair, Southern Nevada Disciplinary Board
                      Loren C. Datlof
                      Stan Hunterton, Bar Counsel, State Bar of Nevada
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A    e